Title: To Thomas Jefferson from Louis André Pichon, 2 April 1801
From: Pichon, Louis André
To: Jefferson, Thomas




Washington City—12 Germinal an 9 (2 avril 1801)

Le Cit. Pichon prend la liberté de prier Monsieur le Président des Etats Unis de vouloir bien agréer l’expression du regret qu’il a eprouvé d’apprendre le depart de cette ville de Monsieur le Prèsident avant d’avoir pu lui présenter ses devoirs. Le Cit. Pichon, avait cru entendre de la bouche de Monsieur le Secre. d’Etat que Mr. jefferson devait rester jusqu’a vendredi prochain; L’equivoque dont l’expression est Susceptible a trompé le Cit. Pichon qui prie Mr. Le Prèsident des Etats Unis de vouloir bien accepter l’assurance de sa respectueuse consideration.



editors’ translation

Washington City—12 Germinal Year 9 (2 April 1801)

Citizen Pichon takes the liberty of begging the president of the United States to be so kind as to accept the expression of regret that he felt on learning of the president’s departure from this city before being able to present his respects. Citizen Pichon had thought he understood from what the secretary of state said that Mr. Jefferson was to remain until next Friday; the misunderstanding to which the expression is open deceived Citizen Pichon, who begs the president of the United States to accept the assurance of his respectful esteem.

